Citation Nr: 1430277	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-35 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran appealed to the Board.  In a February 2012 decision, the Board remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development to include obtaining Social Security Administration (SSA) records, obtaining service records, and providing an examination to determine the nature and etiology of any acquired psychiatric disorder.  With the exception of the examination, the requested actions were completed.  The VA examination was scheduled for April 2012, but the Veteran failed to appear.  He has not provided any explanation for his failure to appear and, so, in an October 2012 Supplemental Statement of the Case, the RO properly adjudicated the claim on the evidence of record.  See 38 C.F.R. § 3.655 (2013).  The actions requested on remand having been completed to the extent possible, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in detail in the February 2012 Board Remand, the Veteran failed to appear without explanation for a Board hearing.   In February 2012, the Veterans Law Judge who had been scheduled to preside hearing denied the Veteran's motion to reschedule the hearing.  Therefore, the Board will adjudicate his claim without the benefit of a Board hearing.  See 38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

The Veteran's currently diagnosed acquired psychiatric disorders were not manifest in active military service, or within one year thereafter, and are not otherwise etiologically related to his active military service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he currently suffers from a psychiatric disability that was incurred in or as a result of his active duty service.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran has been diagnosed with schizophrenia, anxiety disorder, and depression.  Because schizophrenia is considered a psychosis and "psychoses" is a category of chronic diseases listed under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply to that condition.

The Board noted in the introduction that the Veteran failed to appear for a psychiatric evaluation by a VA examiner despite being notified of a scheduled examination.  See, e.g., April 2012 VA Examination Note ("Veteran was a No Show for...Exam scheduled at 0800 today."); Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) (presuming that VA officials acted consistently with their legal duty to mail the veteran notice).  Neither the Veteran nor his representatives have disputed the RO's initial determination that he failed to appear for a scheduled examination or that he received notice of the examination.  In addition, neither the Veteran nor his representatives have indicated that the Veteran had good cause for missing the examination.  The Veteran's representatives have explicitly requested resolution on the evidence of record and have not otherwise indicated that the Veteran is entitled to a rescheduled examination.  See May 2014 Appellant's Post-Remand Brief.  Therefore, the Board will decide this matter on the evidence of record.  See 38 C.F.R. § 3.655.

The Veteran's service records establish an in-service event, specifically, an in-service referral to the Mental Health Clinic due to "anti-social behavior".  See, e.g., August 1989 Mental Health Evaluation of Active Duty Personnel.  The results of that referral will be discussed below, but the incident satisfies the element of an in-service event or injury.  Shedden, 381 F.3d at 1167.

In addition, the medical evidence of record establishes that the Veteran currently suffers from an acquired psychiatric disorder first diagnosed as schizophrenia in 1999, but subsequently diagnosed as anxiety disorder.  See, e.g., February 2000 SSA Form 2506 (diagnosing schizophrenia and ruling out any anxiety disorder); February 2000 VA Progress Notes (documenting in-patient mental health treatment and diagnosis of schizophrenia); July 2005 Private Treatment Records (documenting diagnosis of schizophrenia); October 2008 Mental Health Note ("Diagnostic Impression:  Anxiety disorder, R/O delusional diso[r]der / Schizoaffective disorder.").  The second element of a successful service connection claim, a current disability, also has been established.

The remaining element for a direct service-connection claim is a causal nexus between the current disability (schizophrenia and/or anxiety disorder) and the in-service event or injury.  Shedden, 381 F.3d at 1167.

As noted above, schizophrenia is a chronic disorder listed under 38 C.F.R. § 3.309 and, so, service connection may be established by a diagnosis during service or within the presumptive period after service.  In the absence of a diagnosis during service or within the presumptive period, the Veteran may also establish service connection for a chronic disease (schizophrenia) by showing a continuity of symptomatology since service.

With respect to in-service diagnosis, an in-service referral to a Mental Health Clinic resulted in a thorough evaluation of the Veteran, but no conclusive diagnosis.  Psychological testing in August 1989 resulted in a diagnosis of "No Disorder", but documenting the following:   "Schizoid, narcissistic and antisoc[ial] traits."  See August 1989 Mental Health Evaluation of Active Duty Personnel.  The examining psychiatrist determined that the Veteran's behavioral problems were primarily due to "cultural differences and resulting insecurity, rather than due to a mental disorder or a personality disorder."  Id.  The Veteran's service treatment records following the examination indicate:  "No further MHC [(mental health care)] follow-up needed."  August 1989 Chronological Record of Medical Care.

The Veteran's discharge examination indicates that the clinical evaluation of the Veteran did not reveal either neurologic or psychiatric abnormalities.  See March 1990 Report of Medical Examination.  The Veteran's self-report at the time of discharge was consistent with the clinical evaluation.  See March 1990 Report of Medical History (indicating "no" history of trouble sleeping, depression, excessive worry, loss of memory, amnesia, or nervous trouble of any sort).  The record does not otherwise establish an in-service diagnosis of schizophrenia or, for that matter, anxiety disorder.

The Board finds the thorough opinion of the psychiatrist who evaluated the Veteran in August 1989 to be particularly instructive and persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).  In any case, the Board will not substitute its own medical opinion for the contemporaneous opinion of medical professionals who had the benefit of in-person examinations.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The evidence of record instead establishes that, during service and upon discharge, the Veteran did not exhibit symptoms that warranted a diagnosis of any mental health disorder.

The Board has already noted that the first post-service diagnosis of an acquired psychiatric disorder by a medical professional was almost ten years after the Veteran's discharge from service.  This is well-outside the presumptive period.  38 C.F.R. § 3.307(a)(3).  

With respect to a continuity of symptomatology, the Veteran did not seek or receive mental health treatment from his discharge in March 1990 until 1999.  See, e.g., October 1999 VA Social Work Note ("This is the first time psychiatric see him."); February 2000 SSA Standard Form 504 (indicating no prior mental health treatment).  While the Veteran has complained of a continuous difficulty maintaining employment subsequent to his military service due to trouble with his mental health, he has not described symptoms that the Board, in the absence of a medical opinion, can attribute to schizophrenia.  See February 2000 VA Progress Notes (documenting Veteran's statements regarding affect his mental health had on employment).  The statements regarding employment difficulties prior to the mental health crisis in late 1999 to early 2000 are general and indicate behavioral problems similar to those he experienced in the military.  As noted earlier, however, the symptoms he experienced in the military were determined by a psychiatrist not to be indicative of a diagnosable mental health disorder.  On the evidence of record, the Board will not make a contrary medical determination.  Colvin, 1 Vet. App. at 175.  

The Board finds that, while this lay Veteran is competent to report difficulties in employment and mental health trouble, his statements regarding past conduct and symptoms have not been sufficiently definite for the Board to conclude that those symptoms are the same symptoms that, since 2000, have been attributed to schizophrenia.  The Board also acknowledges that the Veteran's mother, who appears from the record to be a lay person, submitted statements to the SSA regarding the Veteran's behavioral and employment difficulties.  As with the Veteran's statements, his mothers' statements tend to relate the impact of his behavioral troubles rather than identify diagnosable symptoms.  In any case, neither these lay witnesses nor the Board are competent to diagnose any of the alleged post-service symptoms as indicative of schizophrenia.  Colvin, 1 Vet. App. at 175; Jandreau, 492 F.3d at 1376-77.  On this record, the Board finds that the evidence is against finding a continuity of symptomatology of schizophrenia.

The only remaining avenue for service connection is direct service connection.  See Walker, 708 F.3d at 1338-39.

The Veteran and the other lay persons whose statements appear in the record lack the medical training and expertise needed to provide a complex medical opinion such as diagnosing a mental health condition and determining the etiology of an acquired psychiatric disorder where multiple in-service and post-service stressors are present.  See Jandreau, 492 F.3d at 1377.  To the extent the lay witnesses have expressed opinions regarding the proper diagnosis of the Veteran's symptoms or the etiology of any acquired psychiatric disorder that the Veteran has, the Board finds those opinions are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the various diagnostic and etiological opinions of the mental health professionals who treated or examined the Veteran.

The evidence of record does not contain a medical opinion linking the Veteran's currently diagnosed acquired psychiatric disorders, including schizophrenia and anxiety disorder, with his active service.  The Veteran was scheduled for a VA examination to address this issue but, for reasons not apparent from the record, failed to appear for that examination.  The Veteran has created a situation where, despite a current diagnosis and some indication that the current condition may be associated with his active service, there is no medical evidence establishing, at least as likely as not, that an etiological link exists.  Wood v. Derwinski, 1 Vet. App. at 193 ("The duty to assist is not always a one-way street.").

Various medical professionals have recorded the Veteran's contentions that his present mental health condition is directly related to his military service, but a medical professionals' transcription of lay history or statements does not transform those statements into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board does not interpret the mental health professionals' recordation of those statements as indicative of any opinion by the mental health professionals that they believe the Veteran's current acquired psychiatric disorder was either caused by or otherwise etiologically related to his military service.  Based on the entirety of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim that the current acquired psychiatric disorders were incurred in or are otherwise etiologically related to his active service.

Because there is no etiological link between the Veteran's active military service and any currently diagnosed acquired psychiatric disorder, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder necessarily fails.  Shedden, 381 F.3d at 1167.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for an acquired psychiatric disorder is denied.


Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, VA provided notice to the Veteran in May 2007 prior to the initial adjudication of the claim on appeal in January 2008 and again provided notice in March 2012 prior to the adjudication, on the merits, of his claim for service connection for an acquired psychiatric disorder in October 2012.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

While the Veteran has not obtained the benefit of a VA examination, he was provided the opportunity for an examination but failed to appear for the scheduled examination.  See, e.g., April 2012 VA Examination Note.  If a Veteran desires help with his claim, he must cooperate with VA's efforts to assist him."  Wood, supra.   The Veteran has not provided any reason for his failure to appear, including any suggestion that he did not receive notification, and has not requested a rescheduled examination.  The Board explicitly finds that VA notified the Veteran of the scheduled examination and that the Veteran has not demonstrated good cause for failing to appear.  See, generally, March-April 2000 VA Progress Notes; Miley, 366 F.3d at 1346-47 (presumption of regularity applies to notice).  Therefore, VA has no obligation to obtain further medical examinations or opinions in connection with those claims.  See 38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.655.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


